It is my view that the challenged answer should be sustained and the petition for interlocutory writ of certiorari denied. An examination and study of the answer discloses that the allegations thereof are each responsive to many of the allegations of the bill of complaint seeking to foreclose the alleged drainage liens. Paragraph 11 thereof goes much further and charges fraud, overreaching by named individuals, and the several elements of bad faith is clearly charged. It was the view of the chancellor that the answer, when considered in its entirety, stated a good defense, and if established by competent testimony, would justify a decree on behalf of defendants on final hearing.
Many respectable authorities sustain the conclusion of the chancellor. See: Myles Salt Co. v. Iberia Drainage Dist.,239 U.S. 478, 60 L.Ed. 392, 36 Sup. Ct. 204; 17 Am. Jur. 831-2, par. 89; 19 C. J. 745-6, par. 261; Consolidated Land Co. v. Tyler, 88 Fla. 14, 101 So. 280; Martin v. Dade Muck Land Co.,95 Fla. 530, 116 So. 449; Crosby v. Jumper Creek Drainage Dist., 147 Fla. 705, 3 So.2d 356.
BROWN and SEBRING, JJ., concur.